Citation Nr: 0636697	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-00 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder (claimed as chest pains and palpitations).

2.  Entitlement to an initial evaluation in excess of 10 
percent for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1984 to January 
1996.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for chest pains and 
palpitations, and which granted service connection for 
gastritis, assigning it a noncompensable evaluation effective 
from January 4, 1996.  In April 2001, the veteran and her 
spouse testified before the undersigned at a Travel Board 
hearing at the RO.  The case was then remanded for additional 
development in November 2003.  In April 2005, the RO issued a 
rating action that had increased the evaluation assigned to 
the service-connected gastritis to 10 percent, effective June 
11, 2004.  Another remand for evidentiary development was 
issued by the Board in November 2005.  The case is again 
before the Board for appellate consideration.

The November 2005 Remand deferred a decision concerning 
entitlement to an increased evaluation for the service-
connected gastritis pending the RO's determination of 
entitlement to an earlier effective date for the award of the 
10 percent disability evaluation.  In December 2005, the RO 
issued a rating action which awarded an effective date of 
January 4, 1996, for the award of the 10 percent disability 
evaluation; this was considered to be a complete grant of the 
earlier effective date claim. However, the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for this disorder is still before the Board for appellate 
consideration.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for gastritis will be addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDING OF FACT

The veteran does not have a cardiovascular disorder which is 
related to her period of active military service.


CONCLUSION OF LAW

A cardiovascular disorder was not incurred in or aggravated 
by service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted in Pelegrini, the U.S. Court of Appeals for Veterans 
Claims held in part that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim.  In the present 
case, this was not done, since the rating action was issued 
before the enactment of the VCAA.  However, as discussed 
below, the Board finds that the notification and assistance 
duties of the VCAA have been complied with.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a May 2004 letter, the RO informed the veteran of its duty 
to assist her in substantiating her claim under the VCAA, and 
the effect of this duty upon her claim.  The letter informed 
the veteran of what was needed to substantiate her claim, as 
well as the evidence and information VA would obtain in her 
behalf and the evidence and information she could submit.  
She was notified that she could submit any evidence relevant 
to her claim.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim for 
service connection is being denied, any such issues are moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and cardiovascular disease, to include hypertension, 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran's service medical records reveal that in August 
1993 she complained of chest discomfort.  A chest X-ray was 
negative.  The assessment was atypical chest pain, probably 
of a non-cardiac nature.  A Holter monitor study performed in 
August 1993 revealed no pauses or significant arrhythmias, 
although it was noted that the study was inadequate to make a 
diagnosis or rule out ischemia.  In September 1993, she 
complained of a catching-type pain in the center of the chest 
that seemed to be related to eating.  The assessment was 
atypical chest pain, rule out a hiatal hernia.  A February 
1994 X-ray was negative; in September 1994 she again 
complained of chest pain and palpitations.  This was found to 
be non-cardiac and most likely related to a gastrointestinal 
problem.  A March 1995 chest X-ray was negative.  These 
records had also contained a handful of slightly elevated 
blood pressure readings.  A hypertension workup was done in 
1991; hypertension was not diagnosed.

After her discharge from service, the veteran was seen for 
various physical complaints.  In February 1998, her heart 
displayed a regular rate and rhythm, with no murmurs.  In May 
1999, she was admitted to a private facility after presenting 
to the emergency room with complaints of severe substernal 
chest pain associated with weakness and shortness of breath.  
Serial enzymes and EKGs (electrocardiograms) ruled out a 
myocardial infarction.  Her heart had a regular rate and 
rhythm, and was without murmurs, clicks, rubs, or gallops.  A 
May 2000 treatment note was positive for hypertension and an 
October 2000 EKG showed a sinus rhythm with nonspecific ST 
changes inferiorly.  In April 2002, she was admitted to a 
private facility where she had coronary artery bypass 
grafting.

At her Travel Board hearing the veteran testified that her 
chest pain and palpitations, which still exist, first began 
in service.

The veteran was afforded a VA examination in June 2004.  The 
examiner originally did not have the claims file available 
for review, and commented that she had chest pain that was 
probably non-cardiac in nature and which was probably related 
to a hiatal hernia or to gastroesophageal reflux disease 
(GERD) (a disorder that had been diagnosed).  An addendum was 
made to this report after the examiner reviewed the claims 
folder.  It was noted the veteran had stated that she had 
been diagnosed with hypertension in 1993, but had not been 
placed on any medications until 2002.  She had complained of 
sharp chest pain, noting that this was sometimes relieved 
with antacids.  Her blood pressure was noted as 142/78, and a 
2/6 systolic murmur was noted.  The examiner stated that her 
chest pain was probably related to a hiatal hernia and GERD.

The veteran was re-examined by VA in March 2006.  She 
commented that she had been told that she had an abnormal 
valve and a heart murmur.  She said that her chest pain was 
fleeting, lasting only a couple of seconds.  She also 
described having intermittent palpitations.  She denied 
experiencing syncope.  Her chest pain was not related to 
exertion.  She was noted to have hypertension.  The objective 
examination noted blood pressure readings of 134/92 and 
151/91.  The cardiac examination noted a soft S1 and S2 and a 
non-displaced point of maximal impulse.  There was no 
dystolic or systolic murmur, and there were no clicks or 
gallops.  An echocardiogram was normal.  The diagnoses were 
(1) atypical chest pain with previous evaluations showing no 
evidence of ischemic coronary disease (other information 
suggested non-cardiac nature); (2) history of palpitations 
with no sequelae for many years and previous negative 
evaluations with no syncope; (3) no evidence of mitral valve 
prolapse, with some symptoms of no consequence; and 
(4) hypertension, medications not started within one year of 
separation.

An addendum was made to this examination in April 2006.  The 
examiner commented that the veteran's chest pain was non-
cardiac (she had gastritis by EGD 
(esophagogastroduodenoscopy).  EKGs had been normal, and a 
Holter monitor had showed occasional premature ventricular 
contractions (these were considered a normal variation in 
those who have normal ventricular function by 
echocardiogram).  The examiner noted that a patient can be 
aware of palpitations, even without a pathologic process.  
The examiner stated, "It is my opinion from review of the 
information of [the veteran] in the medical record that she 
does not have any cardiovascular disorder.  Specifically, she 
does not have any cardiovascular disorder related to her 
military service."

After a careful review of the evidence of record, the Board 
finds that service connection for a cardiovascular disorder 
(claimed as chest pain and palpitations) has not been 
established.  While the veteran had complained of chest pain 
and palpitations in service, there is no indication that 
cardiovascular disease was present in service.  Rather, those 
symptoms were associated with a gastrointestinal disorder, 
not a cardiac disorder.  There is also no suggestion in the 
record that hypertension was present in service.  Although 
there were some occasional elevated readings in service, a 
hypertension workup in 1991 did not diagnose this disorder.

Moreover, there is no indication that either a cardiovascular 
disorder or hypertension was present to a compensable degree 
within one year of the veteran's separation from service.  
The record does not show a diagnosis of hypertension until 
2000, and of coronary bypass grafting until 2002.  The Board 
findsitprobative that, after a complete review of the 
evidence of record, the VA examiner in March and April 2006 
did not diagnose a cardiovascular disorder.  The chest pain 
that she had experienced was related to her gastritis, and 
the palpitations to which she occasionally referred were 
noted not to represent any underlying pathology.  It was 
further opined that the veteran did not have any 
cardiovascular disorder which could be related to her 
military service.  Therefore, service connection on either a 
direct or a presumptive basis is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cardiovascular disorder (claimed as chest 
pain and palpitations).


ORDER

Entitlement to service connection for a cardiovascular 
disorder (claimed as chest pains and palpitations) is denied.


REMAND

The veteran has contended that the 10 percent disability 
evaluation assigned for her service-connected gastritis is 
not sufficient to address her current degree of disability.  
She has described suffering from substernal chest pain and 
epigastric tenderness.  She also complains of occasional 
heartburn.

A review of the record reveals that the veteran was last 
examined in June 2004.  This examination did not include a 
review of the claims file.  The Board notes that while the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure an accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Given the 
fact that the examination was more than two years ago, and 
the fact that the examiner did not review the disability in 
light of the history of the condition, the Board finds that 
another examination would be helpful in ascertaining the 
current degree of disability caused by her service-connected 
gastritis.

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

As noted above, the Court decision in Dingess v. Nicholson, 
supra, requires more extensive notice in claims for 
compensation than was given by the RO in this case.  The 
Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

In viewof the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran gastroenterological 
evaluation in order to ascertain the 
current nature and degree of severity of 
the service-connected gastritis.  The 
claims folder must be made available for 
the examiner to review in conjunction with 
the remand, and the examiner must indicate 
in the examination report that the claims 
file was so reviewed.  The examiner should 
indicate whether the veteran's gastritis 
is chronic, with multiple small eroded or 
ulcerated areas.  All symptoms related to 
the gastritis should be fully described by 
the examiner.  All indicated special 
studies deemed necessary should be 
conducted.  The examiner should provide a 
complete rationale for all opinions 
expressed.

2.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for the 
service-connected gastritis must be 
readjudicated.  If the decision remains 
adverse to the veteran, she and her 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


